355 U.S. 8 (1957)
McCRARY ET AL.
v.
ALADDIN RADIO INDUSTRIES, INC., ET AL.
No. 116.
Supreme Court of United States.
Decided October 14, 1957.
ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF APPEALS OF TENNESSEE, MIDDLE DIVISION.
Albert Williams, Cecil D. Branstetter and Jerome A. Cooper for petitioners.
J. Paschall Davis and Walton H. Hamilton for respondents.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment of the Court of Appeals of Tennessee, Middle Division, is vacated and the case is remanded for consideration in the light of Teamsters Union v. Kerrigan Iron Works, 353 U.S. 968.
MR. JUSTICE BLACK took no part in the consideration or decision of this case.